19-23649-rdd          Doc 3782      Filed 09/16/21 Entered 09/16/21 16:57:31                      Main Document
                                                Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                            x
    In re:                                                  :       Chapter 11
                                                            :
    PURDUE PHARMA L.P., et al.,                             :       Case No. 19-23649 (RDD)
                                                            :
                            Debtors.1                       :       (Jointly Administered)
                                                            x

              ORDER APPROVING EXAMINER’S FINAL FEE APPLICATION
      FOR THE PERIOD FROM JUNE 24, 2021 THROUGH AND INCLUDING JULY 19, 2021

             Upon the application (the “Application”)2 of the Examiner for entry of an order approving

the Examiner’s fees and expenses during the Fee Period on a final basis, as more fully described

in the Application; and the Court having jurisdiction to consider the Application and the relief

requested therein pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing

Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the

Application and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b); and

venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and, after due and

sufficient notice of the Application, there being no objections to the requested relief; and upon the

record of the hearing held by the Court on the Application on September 13, 2021; and, after due

deliberation, the Court having determined that the legal and factual bases set forth in the

Application establish good and sufficient cause for the relief granted herein; and the Court having



1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Application.
19-23649-rdd      Doc 3782      Filed 09/16/21 Entered 09/16/21 16:57:31                Main Document
                                            Pg 2 of 2



determined such relief is in the best interests of the Debtors, their estates, creditors, and all parties-

in-interest; and it appearing that no further notice is required;

        IT IS HEREBY ORDERED THAT:

        1.      The Application is granted.

        2.      The Examiner’s and Mr. Kane’s fees in the aggregate amount of $197,423.16 for

necessary professional services rendered and $2,576.84 for reimbursement of actual and necessary

expenses incurred during the Fee Period are hereby approved on a final basis and granted

administrative expense priority.

        3.      The contents of the Application and the notice procedures set forth therein are good

and sufficient notice and satisfy the Bankruptcy Rules and the Local Rules, and no other or further

notice of the Application or the entry of this order shall be required.

        4.      The Examiner is authorized to take all actions necessary to effectuate the relief

granted pursuant to this order in accordance with the Application.

        5.      The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, and enforcement of this order.



Dated: September 16, 2021
       White Plains, New York

                                                _/s/Robert D. Drain___________
                                                THE HONORABLE ROBERT D. DRAIN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                    2
